Eletgher, J.,
delivered the opinion of the court.
This relator, being convicted of a misdemeanor in the circuit court of Calhoun couni y, was sentenced to pay a fine and costs, and in default thereof to remain in the county jail.
It appears that .the board of supervisors of Calhoun county has never undertaken to provide for the working of the county convicts in any of the modes provided by law; has made no order whatever on the subject of disposing of these convicts. Relator insists- that he is entitled to his liberty because no such order ha3 been made. We cannot so hold. In the absence of *901any action by the board, the defaulting misdemeanant must remain in jail. We agree with the chancellor, that if any error has been committed, it was in favor of the relator, and of this he cannot complain. Affirmed.